Citation Nr: 1631385	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  09-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 24, 2008, 50 percent disabling prior to December 14, 2011, and as 70 percent disabling thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to September 6, 2012.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In December 2012, the Board found that a claim of entitlement to a TDIU had been raised as part of the Veteran's increased rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the case to the RO for further development.  

While the claim was in remand status, the RO increased the Veteran's rating for coronary artery disease (CAD) to 100 percent effective from September 6, 2012.  The RO also granted entitlement to special month compensation (SMC) under 38 U.S.C.A. § 1114(s)(1) effective from September 6, 2012.  

The Board finds that the current claim for TDIU is limited to consideration of the period prior to September 6, 2012.  It is not categorically true that the assignment of a total schedular rating always renders a TDIU claim moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the U.S. Court of Appeals for Veterans Claims (Court) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.

In this case, the assignment of the Veteran's 100 percent schedular evaluation for CAD renders the TDIU claim moot from the date of that total rating forward because he was also granted an award of SMC based on the fact that he has a total schedular rating for CAD, as well as additional service-connected disabilities (PTSD) independently ratable at 60 percent or more.  Therefore, the Veteran's benefits have already been maximized.  Under such circumstances, the claim for TDIU after September 6, 2012 is moot and the Board will limit its consideration as to whether TDIU is warranted prior to September 6, 2012.

The claim of entitlement to service connection for tinea versicolor has been previously characterized as a petition to reopen.  The claim was initially denied in an August 2006 rating decision.  Thereafter, in a May 2007 statement, which the Veteran specifically noted was in response to the August 2006 rating decision, the Veteran expressed disagreement with the denial of service connection for tinea versicolor.  The RO interpreted this document as a new claim of service connection for tinea versicolor and characterized the matter as a claim to reopen a final decision.  See August 2007 Duty to Assist Letter.  However, since this correspondence, which expressed disagreement with a specific rating decision, was submitted well within the one year appeal period of the August 2006 rating decision, the Board finds that it is best construed as a timely notice of disagreement (NOD), rather than as a claim to reopen.  See 38 C.F.R. § 20.201 (2015); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105 and, assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes [an NOD].") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  

Accordingly, as the Veteran filed a timely NOD to the August 2006 rating decision, reopening of the claim based on new and material evidence is not necessary.  The Board has characterized the issue accordingly as shown on the title page.

The issue of entitlement to service connection for tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; suspiciousness; chronic sleep impairment; hypervigilance; flashbacks; nightmares; chronic sleep impairment; difficulty understanding complex commands; irritability; concentration problems; impairment of short and long-term memory; passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and severe difficulty establishing and maintaining effective relationships; and GAF scores ranging from 43 to 52; without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Prior to September 6, 2012, the Veteran's service connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2015).

2.  Prior to September 6, 2012, the criteria for a TDIU were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The increased rating issue on appeal arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the August 2007 notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

As noted above, the Board remanded this case in December 2012, in part, to obtain outstanding Social Security Administration (SSA) records.  In December 2012, the AOJ requested the Veteran's SSA records, and, in January 2013, the AOJ was informed that the Veteran's SSA records are unavailable for review because they were destroyed.  In July 2013, the Veteran was notified that his SSA records were unavailable.  Additionally, a formal finding that all procedures and efforts to secure the Veteran's SSA records were diligently followed, and that further search attempts would be futile, was issued in July 2013.  In light of the foregoing, the Board finds that there has been substantial compliance with its December 2012 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his PTSD in February 2008, March 2009, December 2011, and May 2015.  The Board finds that the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The Board also finds that the most recent examination report substantially complies with its previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in December 2012 in order to provide the Veteran with a new VA examination.  In its remand directives, the Board asked the VA examiner to describe all symptoms caused by the service-connected PTSD and their impact on the Veteran's occupational and social functioning.  In May 2015, the Veteran underwent examination, and the examiner specifically discussed the manifestations of the Veteran's PTSD, as well as the effects that his symptoms have on his psychological, social, and occupational functioning.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran contends that he is entitled to a higher disability rating for PTSD, which was assigned a 30 percent disability rating prior to July 24, 2008, a 50 percent rating prior to December 14, 2011, and a 70 percent disability rating thereafter.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, the Veteran was afforded a VA examination in February 2008.  The Veteran reported experiencing flashbacks while driving, which cause him to have to pull over.  He reported that it takes him about ten minutes to regain his composure and "to come out of it."  He indicated that he experiences about two of these episodes per week.  The Veteran also reported that he often feels depressed and emotionally disconnected from his family and neighbors.  The Veteran reported insomnia, avoidance of crowds and other situations where he feels "penned in," irritability with difficulty controlling his temper, concentration difficulties, hypervigilance with a feeling of apprehension, exaggerated startle response where he has fear and dysphoria when exposed to loud, sudden noises, and difficulty with impulse control in that he feels that he cannot control his angry emotions.  The Veteran also reported that he has passive suicidal ideations that occur at least once a month, but he described his emotional ties to his church and wife and grandchildren as protective.  

The Veteran described a chaotic work history since he was discharged from active duty.  He reported that he walked away from jobs because of increased irritability and being unable to effectively collaborate with coworkers and supervisors.  He described difficulty in getting along with supervisors and coworkers at every job he held since getting out of the military.  The Veteran reported that he had been married for 38 years, and he described his marriage as chaotic where his wife left him on numerous occasions.  The Veteran reported that most of the occasions where his wife left him involved his irritability and isolation.  He reported that it has been difficult for him to emotionally connect with his wife since he returned from Vietnam.  The Veteran described a history of violence against others in that he was in bar fights while intoxicated in the early 1970s.  He reported an active suicide attempt in the early 1980s, but he denied any other suicide attempts.  The Veteran reported that over the years he has learned to avoid confrontations because of his problems with impulse control and anger.  The examiner summarized that the Veteran's current functioning "can be described as severely impaired from a social and occupational viewpoint."  

On examination, the Veteran was dressed casually and to season.  His grooming and hygiene were grossly intact, and his eye contact was spontaneous.  The Veteran described impairments in self-care in that he sometimes does not bathe or change clothes.  No distracting tics or mannerisms were evident.  The Veteran's speech was fluent and articulate, and he spoke at an adequate tone and rate.  His relationship to the examiner was one of cooperative rapport.  The Veteran described his mood as "pretty down," which was consistent with his overall affect.  In general, the Veteran's affect was constricted, and he appeared anxious.  He was oriented to person, place, time, and situation.  He endorsed problems with short-term memory.  He described a history of suicidal ideation over the past year that was passive with no plan.  He denied any current suicidal or homicidal ideation.  The Veteran did not manifest any paranoid ideation or ritualistic behavior, and he did not describe any panic attacks.  He reported that sometimes he gets so angry that he cannot control his angry emotions.  The Veteran's thought processes were goal-directed, logical, and coherent.  There were no signs of psychosis, hallucinations, or delusions.  Judgment for hypothetical situations was intact, and insight was apparent.  

The examiner diagnosed the Veteran with PTSD and noted "severe impairments from both a social and occupational viewpoint."  The examiner also noted that the effect of the Veteran's symptoms resulted in a chaotic work history since he returned from Vietnam and that the Veteran was unable to maintain any regular employment until he was physically disabled in the 1990s.  The examiner assigned a GAF score of 45.

A July 2008 VA treatment record shows that the Veteran reported trouble initiating sleep, nightmares at least once or twice per week, and easily trigged intrusive memories.  He reported that he avoids crowds and that he has lost interest in hunting and fishing, which he used to enjoy.  He also reported a sense of estrangement when with others.  The Veteran indicated that he is easily irritated and easily startled, and he reported poor concentration and feeling on edge all of the time.  On examination, the Veteran had good grooming and hygiene, fair eye contact, and increased psychomotor activity.  The Veteran's speech was spontaneous with normal rate and volume.  His mood was dysphoric with a blunted, mood congruent affect.  His thought processes were logical and goal-directed, and his thought content was without evidence of suicidal/homicidal ideation, hallucinations, or delusions, but it was positive for paranoia.  The Veteran's recent and remote memory and concentration were impaired.  The Veteran's insight and judgment were good.  The psychiatrist assigned a GAF score of 45 and opined that "this [V]eteran's symptoms rate more severity than 30% SC for PTSD."  

In a December 2008 statement, the Veteran reported that he was having panic attacks each week. He also indicated that the reason he dresses well is because his wife helps him.  He reported that he gets so nervous that he "sometimes shake[s] all over."  He reported that he has a depressed mood and anxiety and that he is "suspicious of anything."

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that his chief complaint was "nerves, panic attacks four to six times a week...[and] thoughts of leaving this world."  The Veteran reported staying awake until 5 a.m. and then sleeping for two to three hours.  He indicated that he dreads going to sleep because of nightmares and that he thinks he hears things in the house and outside.  He reported that he wakes up soaked with sweat.  He reported flashbacks two to three times per week that are brought on by things he sees or smells.  He also reported intrusive recollections that occur about every day.  The Veteran reported that he has lost interest in previously enjoyed activities and that if he goes anywhere, it is by himself to get his nerves to calm down.  The Veteran reported a sense of estrangement.  He indicated that he rarely sees his siblings and that he does not want to go out in public or go out to eat.  He also described a restricted affect and impaired concentration.  The Veteran reported that he sometimes gets angry and kicks or throws things.  He also reported that he has threatened people and that he fears loss of impulse control.  He reported suicidal thoughts but no plan or intent.  

The Veteran reported that he last worked in 2003 because of heart surgery and two lung collapses.  However, the Veteran indicated that even before his physical health problems, he could not keep a job because he either got fired or quit.  He reported that he once had a panic attack on the job, and he walked out.  He indicated that when employed, he did not talk to co-workers.  The Veteran reported that he and his wife have been married for more than 38 years and that they have separated several times but are still together.  He indicated that their marriage now is "so-so, some days are good and some not."  The Veteran reported that he has three children and that he sees one daughter at church on Sunday.  He also reported that he visits his mother and his children to see his grandchildren, but he only stays five to ten minutes because he cannot sit down and relax.  He indicated that he does not visit friends or have any friends with whom he socializes.  He reported that he attends church regularly, but has no other hobbies or interests.  

On examination, the Veteran was casually dressed.  Eye contact was poor, and grooming and hygiene appeared to be adequate, but the Veteran stated that he does not like to take baths or shave.  He reported that his wife "nags him to bathe," and if she did not nag him, he might go weeks without a bath.  No distracting tics or mannerisms were noted, and the Veteran's speech was fluent and articulate with normal rate, tone, and volume.  The Veteran was cooperative throughout the interview.  He described his mood as "up and down, sad," and his affect was consistent with his mood.  The Veteran was oriented to time, place, person, and situation, and he did not reveal any suicidal or homicidal ideation.  The Veteran endorsed paranoia, and he reported panic attacks four to six times per week.  The Veteran's thought processes were goal-directed, logical, and coherent, and there were no signs of psychosis during the examination, but he reported that "he hears someone hollering two or three times per week."  No delusions or ideas of reference were noted.  Judgment for hypothetical situations was "not apparent."  His remote memory was intact, but his short-term recall was impaired.  

The examiner indicated that the Veteran's current symptoms include: panic attacks, nightmares, flashbacks, intrusive recollections, loss of interest, amnesia, estrangement from others, restricted affect, poor concentration, irritability, and hypervigilance.  The examiner opined that these symptoms have "caused the [V]eteran impairment in both distancing him from sources of psychosocial support at home and making it more difficult for him to function effectively in an occupational setting."  The examiner assigned a GAF score of 43 and indicated that the Veteran has "severe impairment from both a social and occupational functioning viewpoint."

The Veteran was afforded a VA examination in December 2011.  The Veteran reported that his wife committed suicide earlier that month.  He indicated that he attends church regularly and that he has regular family contact.  The Veteran reported that he visits his mother in a nursing home once or twice per week and that his children "check on him a lot."  The examiner noted the following PTSD symptoms: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, impairment of short and long-term memory, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

On examination, the Veteran's appearance and hygiene were appropriate, and his orientation was normal.  His behavior was appropriate, and his eye contact was poor.  The Veteran had a flattened affect, anxiety, and depressed mood, with his face down, hand wringing, and a monotone voice.  The Veteran's communication and speech were normal.  He had difficulty understanding complex commands.  The Veteran reported near continuous panic attacks and suspiciousness.  There was no evidence of delusions or hallucinations during the examination, but the Veteran reported a history of hallucinations in that he "daily hears voices in the woods, also gun shots."  The Veteran's thought processes were impaired with slowness of thought and difficulty understanding directions.  The Veteran's judgment and abstract thinking were intact.  There was evidence of passive thoughts of death, but no plan, and homicidal ideation was absent.  The examiner assigned a GAF score of 52 and summarized the Veteran's level of occupational and social impairment as "occupational and social impairment with deficiencies in most areas."  

A July 2012 VA treatment record shows that the Veteran reported that he "is going out some and goes to the river to relax."  He also reported that his grandchildren come over and he enjoys their company.  On examination, the Veteran was casually dressed and neatly groomed.  He related in an open and cooperative manner.  His mood was calm and relaxed with some anxiety, and his affect was appropriate to though content.  He denied any active suicidal or homicidal ideation.  The Veteran's thought processes were coherent and logical with no evidence of formal thought disorder.  The Veteran denied hallucinations or delusions, and he was alert and oriented.  His judgement and insight were estimated to be fair.  

The Veteran was afforded a VA examination in May 2015.  The Veteran reported that he lives alone since his wife's suicide.  He reported that he has three children and six grandchildren and that he has regular contact with his children.  He reported belonging to a church and attending weekly.  He reported few friends, but talks to his brother regularly.  The Veteran indicated that he is able to drive when he wants and that he can go to stores but has no patience and wants to get in and out.  He reported that he likes to go on rides and watch television and that he does his own cooking.  He also reported that his daughter and her husband clean his house and do the yardwork.  He reported no suicidal or homicidal ideation, and he denied any suicide attempts in the last five years.  He reported fair sleep, with chronic awakening, and nightmares once or twice per week.  He reported that his mood is generally quiet, and he reported panic attacks about once per week.  

On examination, the Veteran was alert and oriented.  He was dressed casually and hygiene was appropriate.  His speech was clear and coherent, and he spoke at a regular rate, rhythm, and volume.  His general ability to communicate and respond to questions did not suggest significant intellectual or cognitive impairment.  Eye contact was appropriate, and his psychomotor activity was within normal limits.  His thought processes were linear, logical, and goal directed without psychotic content.  His affect was normal, and his reported mood was neutral.  He denied any suicidal or homicidal thoughts, plans, or intentions.  His memory was intact, his insight was adequate, and his judgment appeared sound.  

The examiner summarized the Veteran's level of occupational and social impairment as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner opined that the Veteran's ability to understand and follow simple and moderately difficult instructions was not impaired; that the Veteran's ability to retain instructions and sustain concentration to perform simple tasks was not impaired; that the Veteran's ability to retain instructions and sustain concentration to perform moderate tasks was mildly impaired; that the Veteran's ability to sustain concentration to task, persistence, and pace was not impaired; that the Veteran's ability to respond appropriately to coworkers, supervisors, or the general public was not impaired; and that the Veteran's ability to respond appropriately to slow or paced changes in the work setting was mildly impaired, but in more quick changing environments, was moderately impaired.  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that for the entire appeal period the Veteran's PTSD has most nearly approximated occupational and social impairment, with deficiencies in most areas.  The above-cited evidence reflects that since the effective date of service connection, the Veteran's PTSD has primarily been manifested by depressed mood; anxiety; suspiciousness; chronic sleep impairment; hypervigilance; flashbacks; nightmares; chronic sleep impairment; difficulty understanding complex commands; irritability; concentration problems; impairment of short and long-term memory; passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and severe difficulty establishing and maintaining effective relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately-severe disability picture with deficiencies in most areas.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational and social impairment, as is required for the maximum, 100 percent, disability rating.

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication or persistent delusions or hallucinations; in fact, the Veteran has been consistently able to actively communicate both in individual therapy and during VA examinations.  His speech was within normal limits during VA examinations, and the examiners detected no evidence of thought disorders or impaired thought processes.  The Board acknowledges that the Veteran reported hearing voices during the April 2009 and December 2011 VA examinations.  However, the Board finds that these auditory hallucinations are not persistent, as the Veteran has generally been alert with no perceptual disturbances observed, and he has frequently denied hallucinations.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions or hallucinations.  

Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting self or others.  Although the Board notes that the Veteran reported outbursts of anger and a remote history of physical violence, he consistently denied any current violence or active homicidal ideation.  Similarly, while the record shows some passive suicidal ideation, the Veteran has consistently denied any recent suicide attempts or plan.  This evidence indicates that although the Veteran experiences impaired impulse control (such as unprovoked irritability with periods of violence) and suicidal ideation, which are symptoms enumerated in the criteria for a 70 percent rating, he clearly does not exhibit a persistent danger to himself or others, as contemplated by the criteria for a 100 percent rating.  

Nor does the record show symptoms such as intermittent inability to perform daily living activities, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place.  He presented as well-groomed and appropriately dressed during examinations.  Although the Veteran reported that his wife assisted him with personal hygiene and that his children assist with house and yard work, the record also shows that the Veteran was capable of living alone, preparing his own meals, maintaining his personal grooming and hygiene.  Thus, even if the Veteran occasionally neglects his personal appearance and hygiene, which is one of the symptoms enumerated in the criteria for a 70 percent rating, he clearly does not exhibit an inability to perform activities of daily living, as contemplated by the criteria for a 100 percent rating.  Similarly, the Veteran has been described as having memory and concentration problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status, or his own name.  

Further, total occupational and social impairment has not been shown.  While the record demonstrates marked social isolation and emotional detachment, the evidence also shows that the Veteran maintained a more than 38-year marriage with his wife.  Additionally, although the Veteran clearly prefers to stay at home, the record also shows that he attends church regularly and maintains a relationship with his mother, children, and grandchildren.  

Additionally, the Board notes that the Veteran was assigned GAF scores of 43 and 52.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  A GAF score can be probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores are reflective of moderate to serious impairment of occupational and social functioning.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 70 percent rating.   

Additionally, the Board notes that the Veteran's symptoms have resulted in serious impairment of employment, which is addressed in the TDIU discussion below.  Crucially, entitlement to a 100 percent rating contemplates total social impairment in addition to total occupational impairment.  As discussed above, total social impairment is not shown by the evidence of record. 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD but has required that the Veteran demonstrate particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Mauerhan, supra; but see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 

III. TDIU Prior to September 6, 2012

The Veteran contends that his PTSD renders him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In light of the decision above to grant a 70 percent rating for PTSD, the schedular criteria for a TDIU have been met for the entire appeal period.  38 C.F.R. § 4.16(a).  The Veteran is also service-connected for CAD, rated as 10 percent disabling prior to September 6, 2012.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran last worked in a substantially gainful occupation in 2002 in the floor covering business.  See July 2012 VA 21-8940; October 2003 VA Examination Report.  The Veteran's past work experience includes factory work, farming, and floor covering.  The Veteran graduated from high school.  See July 2012 VA 21-8940.

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation prior to September 6, 2012.  

In this regard, the Board first observes that the Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  As discussed above, his GAF scores in the 40s and 50s range are indicative of moderate to serious impairment in social and occupational functioning to include an inability to hold a job.  Additionally, the evidence of record shows that the Veteran's PTSD significantly affects his occupational functioning.  The February 2008 VA examiner opined that the Veteran's occupational functioning was "severely impaired."  The examiner also noted that the effect of the Veteran's symptoms resulted in a chaotic work history since he returned from Vietnam and that the Veteran was unable to maintain any regular employment until he was physically disabled in the 1990s.  Similarly, the March 2009 VA examiner opined that the Veteran's PTSD symptoms result in severe impairment of occupational functioning and make it "more difficult for him to function effectively in an occupational setting."

In addition to the evidence cited above regarding the occupational impact of the Veteran's PTSD, the record contains a July 2010 VA heart conditions examination, which shows that prior to September 6, 2012, the Veteran's heart condition resulted in a lack of stamina and dyspensia on exertion, symptoms that affect his occupational functioning.  

After a careful review of the evidence of record, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities prior to September 6, 2012.  As multiple VA examiners have found, the Veteran's service-connected PTSD significantly affected his ability to engage in substantially gainful employment due to his inability to get along with others and poor impulse control.  Additionally, the Veteran's service-connected heart condition affected his ability to perform occupational tasks due to a lack of stamina and dyspnea on exertion.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the evidence for and against the claim, the Board finds that the evidence is at least equipoise as to whether the Veteran's service-connected disabilities rendered him unemployable prior to September 6, 2012.  As such, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the Board finds that, prior to September 6, 2012, entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

Throughout the entire period of the appeal, a 70 percent rating, but not higher, for PTSD is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a TDIU is granted prior to September 6, 2012, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Veteran seeks service connection for tinea versicolor.  His April 1969 entrance examination shows that mild tinea versicolor was noted as existing prior to service.  Thus, this is a case of service aggravation.  The Veteran contends that his rash worsened in Vietnam due to the hot, humid weather and because he was exposed to heat as a cook in Vietnam.  See December 2008 Statement in Support of Claim.  Based on these allegations, as well as recent treatment records showing a current diagnosis of tinea versicolor, the Board finds that the low threshold of McLendon has been met and therefore VA has a duty to assist this Veteran in substantiating his claim by providing him a medical examination.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as the record indicates that the Veteran receives ongoing VA treatment, any updated VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from April 2015 to the present regarding the issue on appeal.  If no such records are located, that fact should be documented in the claims file.  

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of the Veteran's tinea versicolor.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether the Veteran's diagnosed tinea versicolor, which was noted at entrance into service, worsened during service.  That is, whether it is at least as likely as not (i.e., 50 percent probability or greater) that tinea versicolor permanently increased in severity as a result of heat and humidity during Vietnam service, or any other aspect of his active service.

If so, the examiner should then provide an opinion as to whether there is clear and unmistakable evidence (i.e., highest degree of medical certainty) that any increase in severity was due to the natural progress of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the many lay statements of the Veteran, his wife, and his other family and friends regarding the onset and progression of his skin condition.  A rationale for all requested opinions shall be provided.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


